FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2005/0225320, herein referred to as Lee 1 – previously cited) in view of Lee (7191759, herein referred to as Lee 2 – previously cited) and Feucht (US .
In regard to claims 1 and 8, Lee 1 discloses a position sensing system/method (abstract), comprising:
mounting a circuit board with a transmitter and one or more inductive sensors (see figures 6 and 7, transmitter coil 64, other inductive coils that are part of the sensor include 66 and 68 – paragraph 57, see also paragraph 122 which describes multiple transmitting and receiving coils on a sensor, paragraph 58 described all the coils on a printed circuit board) in a housing (paragraph 56, board is received into a housing), 
a conductive shield, formed of a metallic foil, positioned around the circuit board to provide uniformity in the electromagnetic fields at the inductive sensors/transmit and receive coils positioned on the circuit board in the housing (plate – 60 provided shielding with respect to the coils/inductive sensors, 64, 66, and 68, which would be plate/disk 60, noting that the plate disk 60 includes conducting patches such as coupler 62 (paragraph 81), this may be made out of a copper-coated circuit board such as a metal film supported on the substrate (paragraph 67 – metal film being broadly a ‘metal foil’ relating to thin metal pieces which are a part of the disk element), which would broadly be part of a ‘conductive shield’; noting that the plate/disk encompasses fully, broadly around, one side of the coil, similar to Applicants figures 3a, 4, and 6 which is ‘around’ the board in that it shields the side of the ring shaped board, but does not completely surround – for example in Lee figure 6 and Applicant’s figures 3a, 4, and 6 – the top 
positioning a target relative to the circuit board such that the target can be rotated relative to the circuit board (coupler – 62 in figure 6, described in the abstract as the position of this is related to the pedal – paragraph 2).
Lee 1 lacks specifically describing the housing including the housing including an opening separate from access for the circuit board that allows electrical connection to the board such that where the board is mounted causes the housing to be asymmetric relative to the circuit board, the housing configured to allow access for a target to be positioned and rotated relative to the circuit board to allow for rotation of the target over the transmitter and the one or more inductive sensors on the circuit board, wherein the housing is specifically a conductive housing.
Lee 2 discloses the housing including the housing including an opening separate from access for the circuit board that allows electrical connection to the board such that where the board is mounted causes the housing to be asymmetric relative to the circuit board (figure 1, there is an arrow showing insert PCB containing exciter receiver coils, but it is mentioned in col 5 lines 7-41, specifically lines 9-13 and 37-41 that multiple slots are present and of these additional openings any other one would provide a way to ‘allow an electrical connection to the board’ as any ‘slot’ would allow a wire for power inside, it is noted there is an empty box to the left of arrow 24 and some source of power would need to be supplied to the circuit board likely internally to not have sticking out wires (as wires sticking out are not shown in the figure) which would encompass a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee 1 to include wherein the housing has an opening separate from where the circuit board is mounted which follows that the housing is asymmetric wherein the housing includes space so the target can rotate over the circuit board as taught by Lee 2 in order to provide an proper and safe housing to a similar vehicle throttle control (Lee 2 - col 1 lines 14-16 and col 2 lines 33-44, Lee 1 – paragraph 23, noting that Lee 1 simply does not describe the housing in detail, but is very much related to the invention of Lee 2).
[[Lee 1 as modified by Lee 2 still lacks wherein the housing is a conductive housing – as no specific description of the housing is described in either Lee 1 or Lee 2]].
Feucht discloses that a housing for a pedal modules of vehicles (which both Lee 1 and Lee 2 are, see background section of both) is made out of metal (both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee 1 as modified to include wherein the housing of the pedal was made out of both ferromagnetic material and aluminum as taught by Feucht in order to provide protection while remaining relatively light and resistant to corrosion (see paragraphs 3 and 4).
	
In regard to claims 5 and 12, Lee discloses wherein the percent error of the position sensing system is less than 0.25 (it is noted that this does not provide any structural limitations to the sensor nor does it provide a method step as to the method claims – but because the structure of the prior art and the presently claimed invention is similar, one of ordinary skill in the art would come to the conclusion that this position sensing system would have a similarly low error rate as the claimed invention).

Claims 2, 3, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 1 (US Publication 2005/0225320), Lee 2 (7191759), and Feucht (US Publication 2010/0102909, newly cited) as applied to claims 1 and 8, above and further in view of Hoeller et al. (7726208 – previously cited).
In regard to claims, 2, 3, 9, and 10 Lee lacks specifically [claim 15] the conductive housing having a hole that causes the housing to be asymmetric around the board, the conductive housing allowing access to rotate a target over the board [claims 2, 9, and 15] a ring [means for mounting] that holds the board to the housing, such that 
Hoeller et al. discloses an angle and torque sensor (abstract), that includes a housing which has a bottom ring in the housing to hold the board inside of the housing, wherein the ring includes a ring opening positioned relative to the opening of the housing (see annotated figure 1a below):

    PNG
    media_image1.png
    692
    698
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee as modified to include having a ring to hold the board to the conductive housing wherein the opening of the ring is related to the opening in the housing as taught by Hoeller et al. in order to provide a bottom support for the board which is in the shape of a ring (see Lee figures 6 and 7) in the housing to 

In regard to claims 15, Lee discloses a circuit board with inductive sensing is placed onto a housing (see figures 6 and 7 – paragraph 57, see also paragraph 122 which describes multiple transmitting and receiving coils on a sensor, as well as paragraph 56 also describes the board is received into a housing); and a means for shielding around the circuit board with a metallic foil to provide uniformity in the electromagnetic fields at transmit and receive coils on the circuit board (plate – 60 provided shielding with respect to the coils/inductive sensors, 64, 66, and 68, noting that the plate disk 60 includes conducting patches such as coupler 62 (paragraph 81), this may be made out of a copper-coated circuit board such as a metal film supported on the substrate (paragraph 67 – metal film being broadly a ‘metal foil’ relating to thin metal pieces which are a part of the disk element) which would broadly be part of a ‘conductive shield’ noting that the plate/disk encompasses fully, broadly around, one side of the coil, similar to Applicants figures 3a, 4, and 6 which is ‘around’ the board in that it shields the side of the ring shaped board, but does not completely surround – for example in Lee figure 6 and Applicant’s figures 3a, 4, and 6 – the top side of the board/plate [left side in Lee] would not have the shield around it; noting that the metal 
Lee lacks specifically the housing having a hole that causes the housing to be asymmetric around the board, the housing allowing access to rotate a target over the board, wherein the housing is a conductive housing – as no specific description of the housing is described in Lee 1 and a ring [means for mounting] that holds the board to the housing, such that the ring has the shield positioned around the ring. 
Lee 2 discloses the housing including the housing including an opening separate from access for the circuit board that allows electrical connection to the board such that where the board is mounted causes the housing to be asymmetric relative to the circuit board (figure 1, there is an arrow showing insert PCB containing exciter receiver coils, but it is mentioned in col 5 lines 7-41, specifically lines 9-13 and 37-41 that multiple slots are present and of these additional openings provides a way to ‘allow an electrical connection to the board’, it is noted there is an empty box to the left of arrow 24 and some source of power would need to be supplied to the circuit board likely internally to not have sticking out which would encompass a plug area in the housing – also noting that no wires or connections are shown in figures 1 or 2 to show that connection; further the circuit board is at an angle and the housing including all the slots is an asymmetric housing slot combo as related to the circuit board and the slots in the housing); wherein the housing configured to allow access for a target to be positioned and rotated relative to the circuit board to allow for rotation of the target over the transmitter and the one or more inductive sensors on the circuit board (coupler element that rotates and moves of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee 1 to include wherein the housing has an opening separate from where the circuit board is mounted which follows that the housing is asymmetric wherein the housing includes space so the target can rotate over the circuit board as taught by Lee 2 in order to provide an proper and safe housing to a similar vehicle throttle control (Lee 2 - col 1 lines 14-16 and col 2 lines 33-44, Lee 1 – paragraph 23, noting that Lee 1 simply does not describe the housing in detail, but is very much related to the invention of Lee 2). 
[[Lee 1 as modified by Lee 2 still lacks wherein the housing is a conductive housing – as no specific description of the housing is described in either Lee 1 or Lee 2; and a ring [means for mounting] that holds the board to the housing, such that the ring has the shield positioned around the ring]].
Feucht discloses that a housing for a pedal modules of vehicles (which both Lee 1 and Lee 2 are, see background section of both) is made out of metal (both ferromagnetic material and aluminum) and is, therefore, conductive (paragraph 9, see also paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee 1 as modified to include wherein the housing of the pedal was made out of both ferromagnetic material and aluminum as taught by Feucht in order to provide protection while remaining relatively light and resistant to corrosion (see paragraphs 3 and 4).

Hoeller et al. discloses an angle and torque sensor (abstract), that includes a housing which has a bottom ring in the housing to hold the board inside of the housing, wherein the ring includes a ring opening positioned relative to the opening of the housing (see annotated figure 1a below):

    PNG
    media_image1.png
    692
    698
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee as modified to include having a ring to hold the board to the housing wherein the opening of the ring is related to the opening in the housing as taught by Hoeller et al. in order to provide a bottom support for the board which is in the shape of a ring (see Lee 1 figures 6 and 7) in the housing to have proper .
	
Claims 4, 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2005/0225320), Lee 2 (7191759), and Feucht (US Publication 2010/0102909, newly cited) as applied to claims 1 and 8, and further in view of Palata (US Publication 2003/0034785 – previously cited).
In regard to claims 4, 7, 11, and 14, Lee lacks specifically [claims 4 and 11] a conductive foil positioned over the opening in the housing; [claims 7 and 14] wherein the conductive foil is a copper foil.
Palata discloses an inductive position sensor (abstract) wherein each coil is shielded from another coil with copper foil so that the coils are decoupled from one another and then from any other electrical element in the system (see paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee to include wherein the conductive shield is a copper foil as taught by Palata as copper foil is a known shield for magnetic fields and would provide a thin layer of inexpensive protection for the system (see paragraph 63 of Palata).  It would be further obvious that any holes/windows in the housing could be covered by the foil to provide this extra shielding as well as protection from outside elements that could seep inside of the housing.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Publication 2005/0225320), Lee 2 (7191759), Feucht (US Publication 2010/0102909, newly cited), and Hoeller et al. (7726208) as applied to claims 2 and 9, in further in view of Palata (US Publication 2003/0034785 – previously cited).
In regard to claims 6 and 13, Lee lacks specifically [claims 6 and 13] wherein the conductive shield is a copper foil.
Palata discloses an inductive position sensor (abstract) wherein each coil is shielded from another coil with copper foil so that the coils are decoupled from one another and then from any other electrical element in the system (see paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Lee to include wherein the conductive shield is a copper foil as taught by Palata as copper foil is a known shield for magnetic fields and would provide a thin layer of inexpensive protection for the system (see paragraph 63 of Palata).  It would be further obvious that any holes/windows in the housing could be covered by the foil to provide this extra shielding as well as protection from outside elements that could seep inside of the housing.

Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered and some arguments are persuasive.  Noting that Applicant points out what the examiner has stated above that Lee 1 is lacking.  Applicant’s two main arguments are that neither Lee 1 nor Lee 2 discloses a conductive housing, which is agreed to and a new reference to Feucht (US Publication 2010/0102909) has been cited in the new rejection 
Applicant further argues that Lee 2 has a symmetrically placed hole with respect to the coils and does not create a asymmetric situation with the housing relative to the circuit board, but the housing of Lee 2 is not symmetric as if you drew a line between where the hole is, the two sides are definitely different and the circuit board would be placed inside, thus the hole creates two asymmetric sides.
Applicant continues to state that none of the references that are used in the dependent claims specifically disclose teaching a conductive housing nor a conductive shield formed of a metallic foil, which without conceding that this is true, none of these references are used to teach these limitations as Lee 1 teaches the metallic foil as 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896